NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       MAY 29 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

RODRICK I. SATRE; BONITA SATRE                  No.    15-16025
DALEY,
                                                D.C. No. 4:10-cv-01405-JSW
                Plaintiffs-Appellants,

 v.                                             MEMORANDUM*

WELLS FARGO BANK, NA, AKA
America's Servicing Company, AKA Wells
Fargo Home Mortgage, Inc.; et al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                      for the Northern District of California
                    Jeffrey S. White, District Judge, Presiding

                             Submitted May 21, 2019**

Before:      THOMAS, Chief Judge, LEAVY and FRIEDLAND, Circuit Judges.

      Rodrick I. Satre and Bonita Satre Daley appeal pro se from the district

court’s judgment dismissing their action alleging federal and state law claims

arising from foreclosure proceedings. We have jurisdiction under 28 U.S.C.

      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
§ 1291. We review de novo a district court’s dismissal for failure to state a claim

under Federal Rule of Civil Procedure 12(b)(6). Kwan v. SanMedica Int’l, 854
F.3d 1088, 1093 (9th Cir. 2017). We affirm.

       The district court properly dismissed plaintiffs’ Fair Debt Collection

Practices Act (“FDCPA”) claims because plaintiffs failed to allege facts sufficient

to state plausible claims for relief under 15 U.S.C. §§ 1692d-1692g. See 15 U.S.C.

§§ 1692d-1692g; Dowers v. Nationstar Mortg., LLC, 852 F.3d 964, 971 (9th Cir.

2017) (discussing protections for borrowers set forth in § 1692f(6)); see also

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (to avoid dismissal, “a complaint must

contain sufficient factual matter, accepted as true, to state a claim to relief that is

plausible on its face” (citation and internal quotation marks omitted)).

       The district court properly dismissed plaintiffs’ Truth in Lending Act

(“TILA”) damages claims because these claims are barred by the applicable

statutes of limitations and plaintiffs failed to allege facts demonstrating that

equitable tolling should apply. See 15 U.S.C. § 1640(e) (TILA damages claims are

subject to a one-year statute of limitations); Cervantes v. Countrywide Home

Loans, Inc., 656 F.3d 1034, 1045 (9th Cir. 2011) (federal standard for equitable

tolling).

                                            2                                      15-16025
      The district court properly dismissed plaintiffs’ TILA rescission claim

because plaintiffs failed to allege facts sufficient to show that they sent a notice of

rescission to defendants within three years of consummation of the loan. See 15

U.S.C. § 1635(f) (providing a right of rescission within three years of the date of

the consummation of a loan if the lender fails to make required disclosures to the

borrower); Jesinoski v. Countrywide Home Loans, Inc., 135 S. Ct. 790, 792 (2015)

(a borrower may exercise right of rescission by notifying the lender of borrower’s

intent to rescind within three years after the transaction is consummated); Miguel v.

Country Funding Corp., 309 F.3d 1161, 1164 (9th Cir. 2002) (“[Section] 1635(f) is

a statute of repose, depriving the courts of subject matter jurisdiction when a

§ 1635 claim is brought outside the three-year limitation period.”).

      The district court properly dismissed plaintiffs’ Real Estate Settlement

Procedures Act (“RESPA”) claim concerning Wells Fargo’s failure to respond to

plaintiffs’ Qualified Written Request (“QWR”) because plaintiffs failed to allege

facts sufficient to show they suffered damages as a result. See 12 U.S.C.

§ 2605(f)(1) (explaining damages available under RESPA for failure to respond to

a QWR).

      The district court properly dismissed plaintiffs’ Fair Credit Reporting Act

                                           3                                      15-16025
(“FCRA”) claim because plaintiffs failed to allege facts sufficient to show that they

gave proper notice under the FCRA. See 15 U.S.C. § 1681s–2(b); see also Nelson

v. Chase Manhattan Mortg. Corp., 282 F.3d 1057, 1059-60 (9th Cir. 2002) (the

FCRA requires consumers to “filter” their complaints about inaccurate information

through the credit reporting agency).

      The district court properly dismissed plaintiffs’ remaining claims because

plaintiffs failed to allege facts sufficient to state any plausible claim for relief. See

Iqbal, 556 U.S. at 678; see also Cal. Civ. Code § 3412 (grounds for cancellation of

instruments claim); Cal. Civ. Proc. Code. § 761.020(c) (requirements for quiet title

claim); Mindys Cosmetics, Inc. v. Dakar, 611 F.3d 590, 601 (9th Cir. 2010)

(setting forth the elements of conversion claim under California law); Guidiville

Band of Pomo Indians v. NGV Gaming, Ltd., 531 F.3d 767, 774 (9th Cir. 2008)

(elements for intentional interference with contracts under California law); Puentes

v. Wells Fargo Home Mortg., Inc., 72 Cal. Rptr. 3d 903, 908 (Ct. App. 2008)

(defining “unlawful” and “fraudulent” practices under California’s Unfair

Competition Law); Wutzke v. Bill Reid Painting Serv., Inc., 198 Cal. Rptr. 418, 421

(Ct. App. 1984) (elements of forgery claim).

      We do not consider matters not specifically and distinctly raised and argued

                                            4                                     15-16025
in the opening brief, or arguments and allegations raised for the first time on

appeal. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      Plaintiffs’ pending motions and requests are denied.

      AFFIRMED.




                                          5                                       15-16025